Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2007                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  134560                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Robert P. Young, Jr.
            Plaintiff-Appellee,                                                                        Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 134560
                                                                    COA: 273844
                                                                    Wayne CC: 04-005030
  CHRISTOPHER TRAYLOR,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the May 4, 2007 order of
  the Court of Appeals is considered, and it is DENIED, because the defendant has failed to
  meet the burden of establishing entitlement to relief under MCR 6.508(D).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 28, 2007                   _________________________________________
           t1217                                                               Clerk